NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RHONDA R. DONEY,                                No.    15-35171

                Plaintiff-Appellant,            D.C. No. 4:14-cv-00001-BMM

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Commissioner
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                            Submitted March 28, 2018**

Before:      FARRIS, CANBY, and LEAVY, Circuit Judges.

      Rhonda R. Doney appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Marsh v. Colvin, 792 F.3d 1170,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1171-72 (9th Cir. 2015), and we affirm.

      The administrative law judge (“ALJ”) did not err in finding that Doney’s

statements regarding the intensity, persistence, and limiting effects of her pain or

other symptoms were not credible. The ALJ performed the required two-step

analysis and explained that Doney’s alleged limitations were contradicted by

conservative medical treatment, including a lack of surgery, as well as her daily

activities. See Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (conservative

treatment is sufficient to discount a claimant’s testimony regarding severity of an

impairment); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (physical

therapy is conservative treatment); Burch v. Barnhart, 400 F.3d 676, 680-81 (9th

Cir. 2005) (although evidence of daily activities may also admit of a more

favorable interpretation, an ALJ’s rational interpretation must be upheld where the

evidence is susceptible to more than one rational interpretation). These reasons

were specific and clear and convincing, and they adequately supported the

credibility finding. See Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090,

1102 (9th Cir. 2014).

      The ALJ did not err by concluding, at step two of the sequential evaluation

process, that Doney’s anxiety was a nonsevere impairment. See Ukolov v.

Barnhart, 420 F.3d 1002, 1004-05 (9th Cir. 2005) (explaining that symptoms alone

cannot support a finding of an impairment). The record evidence cited by Doney,


                                          2                                    15-35171
including her own statements, does not establish that her anxiety was a severe

impairment, see id., and she has waived any contention that the record includes a

medical diagnosis of agoraphobia with panic disorder that would establish the

severity of her impairment. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
1155, 1161 n.2 (9th Cir. 2008) (the court will not address issues that are not

specifically and distinctly argued in an appellant’s opening brief).

      The ALJ did not err by concluding, at step three of the sequential evaluation

process, that Doney failed to meet or equal Listing 1.02 because the medical

evidence did not demonstrate that she demonstrated an inability to ambulate

effectively. See Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999) (to meet a

listed impairment, a claimant must establish that he or she meets each

characteristic of a listed impairment relevant to his or her claim). The medical

record established that Doney consistently showed no effusion and full

unobstructed range of motion in her knee, and substantial evidence therefore

supported the determination that Doney’s impairments did not meet or equal

Listing 1.02. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, 1.00(B)(2)(b), 1.02.

      Contrary to Doney’s contention, the ALJ did not improperly discount the

opinions of treating physician Dr. Gregory S. Tierney, M.D., where the ALJ

explicitly relied on Dr. Tierney’s April 2010 and May 2012 findings in assessing

Doney’s Residual Functional Capacity (“RFC”), and the May 12, 2010, progress


                                          3                                      15-35171
note cited by Doney did not assess any additional limitations that the ALJ failed to

incorporate into the RFC. Additionally, the ALJ was not required to contact Dr.

Tierney to further develop the medical record because Dr. Tierney’s reports were

not ambiguous or insufficient for the ALJ to make a disability determination. See

Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (ALJ was not required to

contact doctors where record evidence was adequate to make a disability

determination).

      Doney’s contention that the ALJ improperly discounted an additional

limitation that was verbally communicated to her by chiropractor Mark Stoebe,

D.C., lacks merit because the additional limitation is not contained in Stoebe’s

written documents or otherwise reflected in the record, and the ALJ properly

determined that Doney’s pain testimony was not credible.

      The ALJ did not err in giving little weight to the opinions of Doney’s

occupational therapist, Deb Ammondson, OTR/L. The ALJ properly concluded

that Ammondson’s opinions were inconsistent with Doney’s daily activities, and

contrary to Doney’s contention, the ALJ’s decision adequately described Doney’s

daily activities. The ALJ thus gave a germane reason for discounting

Ammondson’s opinions. See Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir.

2014) (an ALJ may discount testimony from “other sources,” including as

therapists, if the ALJ gives reasons germane to each witness for doing so); see also


                                          4                                    15-35171
Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)

(upholding ALJ’s rejection of lay witness testimony because, even though two of

the ALJ’s reasons were not legally sufficient, the ALJ provided one germane

reason).

      The ALJ properly included all limitations supported by and consistent with

substantial evidence in the residual functional capacity assessment and in the

hypothetical to the vocational expert (“VE”), including the determination that

Doney could perform light work as defined in 20 CFR § 404.1567(b). See Bayliss,
427 F.3d at 1217-18 (ALJ may limit hypothetical to limitations supported by

substantial evidence); Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175-76 (9th

Cir. 2008) (merely restating an argument that the ALJ improperly discounted

testimony is not sufficient to show that an ALJ’s hypothetical is defective).

      The ALJ did not err in relying on the VE’s testimony and concluding, at step

four of the sequential evaluation process, that Doney could return to her past work.

Even if the ALJ erred in his determination that Doney could return to her past work

as actually performed, any error was harmless because the ALJ properly

determined that she could also return to her past work as generally performed. See

Pinto v. Massanari, 249 F.3d 840, 845-46 (9th Cir. 2001) (observing that a

claimant is not disabled under the Act if she can perform her past relevant work

either as actually performed or as generally performed in the national economy;


                                          5                                     15-35171
“the best source for how a job is generally performed” is usually the Dictionary of

Occupational Titles; and VE testimony can be considered in the step four analysis)

(emphasis added); Treichler, 775 F.3d at 1099.

      AFFIRMED.




                                         6                                   15-35171